Appeal from an order of the Supreme Court (Spain, J.), entered October 15, 1993 in Rensselaer County, which dismissed petitioners’ application, in a proceeding pursuant to Election Law § 16-102, to declare invalid the certificate of *787nomination naming certain respondents as the Conservative Party candidates for various offices in the Town of East Greenbush in the November 2, 1993 general election.
Order affirmed. No opinion.
Weiss, P. J., Mikoll, Yesawich Jr. and Cardona, JJ., concur. Ordered that the order is affirmed, without costs.